DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 21, 2020 is acknowledged.  Claims 1, 3, 4, and 7-18 (see below) are pending in the application.  Claims 2, 5, and 6 have been cancelled.

Claim Objections
Claims 1, 13, and 14-18 (15-19) are objected to because of the following informalities: 
The amendments submitted October 21, 2020, particularly claims 1 and 13, are NOT reflective of the previous version of claims of June 25, 2020 (see Non-Final Rejection of July 22, 2020) which is considered as the immediate prior version of the claims.  
Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a 
Although the claim amendments submitted on October 21, 2020 fail to comply with 37 CFR 1.121, the claims will be examined according to the immediate prior version dated 6/25/20 including any appropriate amendments in the claims of 10/21/20 (Claim 1, lines L5-6 and the pH range and rigidity units; and newly added claims 14-18) in order to advance prosecution.  See MPEP 714.
Appropriate correction is required.
Additionally, the numbering of newly added claims 15-19 is NOT in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be 
Misnumbered claims 15-19 been renumbered to claims 14-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3, 4, and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gusek et al. WO 2012016190 (hereinafter “Gusek”) in further view Zhou et al. WO 2010121492 (hereinafter “Zhou”).
With respect to claims 1, 3, 4, and 7-18, Gusek discloses an aqueous dispersion containing citrus fiber (plant derived fibers) (claims 3 and 4) having a c* close packing concentration value of less than 3.8 wt% (claim 13, step a) which are dispersed in water (claim 13, step c).  The citrus fiber can be used in food and feed products, such as dairy products, frozen products, bakery products, fats and oils, fruit products, confectionary, meat products, soups, sauces and dressings (claim 12) (Abstract; P1, L10-12; P2, L13-19 and 23-28; P6, L33-P7, L6; P7, L30-P8, L3; P9, L1-21; P12, L23-30; and P18-P19, claims 9-11).
The c* close packing concentration value of less than 3.8 wt% as taught in Gusek encompasses the presently claimed ranges of from 0.50 wt% to 3.5 wt% (claim 14), 1.00 wt% to 2.5 wt% (claim 15), and 1.25 wt% to 1.5 wt% (claim 16).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Gusek 
Zhou discloses dispersing citrus fibers in an aqueous composition, and the aqueous composition is prepared by the addition of water-soluble salt to water (neutral pH) to an ionic strength of at least 20 mM (at least .020 M, claims 17 and 18) (P6, L25-30; P8, L16-20; P10, L30-P11, L24; P15, L25-P16, L14; P18, L13-16; P22, L1-6; and P23, L21-P24, L9).
Given that Zhou and Gusek similarly teach preparing and utilizing aqueous dispersions of citrus fibers in foodstuff (Zhou: P1, L7-9 and P25, L30-P27, L18) as well as dissolving NaCl and CaCl2 in the aqueous preparation (Gusek: P9, L28-33 and Zhou: P18, L13-16), and Zhou discloses the introduction of the water-soluble salt alters the surface charge of the colloidal particles and stabilizes the final product (P18, L24-P19, L6), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges of ionic strength and pH, including the instantly claimed ranges, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Further, given that Gusek discloses the citrus fiber has a C* close packing concentration of less than 3.8 wt% as well as preparing a 3 wt% citrus fiber dispersion in one example (P7, L30-P8, L3; and P12, L23-30), and Zhou discloses the concentration of water-soluble thickening agent (water-soluble polysaccharides/fibers) ranges from 0.001 wt% to 5.0 wt% and the concentration of the water-insoluble In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Gusek also does not expressly disclose the rigidity of the aqueous dispersion or the galacturonic acid/methyl esterified galacturonic acid (MEGA) content of the citrus fibers (claims 1 and 7-10).
Gusek discloses comminuting or pulverizing the citrus fiber to improve flowability, dispersability, and/or hydration properties as well as including a processing aid (such as enzymes, acids, bases, etc.) to tailor the properties of the finally obtained citrus fiber (P7, L3-29), and Zhou discloses the introduction of the water-soluble salt alters the surface charge of the colloidal particles and stabilizes the final product (P18, L24-P19, L6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the properties of the citrus fiber and the aqueous dispersion of Gusek in view of Zhou through routine experimentation to obtain an aqueous dispersion with desirable qualities which are beneficial when incorporated into food and feed.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

Response to Arguments
Applicant's arguments filed October 21, 2020 with respect to Gusek in view of Zhou have been fully considered, but they are unpersuasive (P4-P5).
Applicant argues none of the cited references, alone or in combination, describe or suggest the claimed pH range. Gusek is completely silent with respect to pH. To whatever extent Zhou mentions a pH value, Zhou also fails to describe or suggest the presently claimed pH range, as Zhou's pH values are repeatedly taught to be below 4. See, e.g., Zhou at p.30, 1.26 and p.31; 11.15-17.  One of ordinary skill in the art could not reasonably predict that there would be any particular benefit to modifying the cited references to arrive at the subject matter of amended claim 1, even if modification were possible.  The pH is raised to the presently claimed pH range of 4.5-9 which is higher than those described or suggested in Zhou.  Careful control of the pH-within the claimed range-can have a direct effect on the beneficial properties of the claimed dispersion.  Moreover, because the cited art only mentions a pH as high as 4, one of ordinary skill in the art could not reasonably predict that raising the pH to the claimed range would result in any particular benefit such as those articulated in the instant published patent application.
Examiner disagrees.  As disclosed above, Gusek does not expressly disclose the pH of the aqueous dispersion.  However, Zhou is relied upon for the teaching of the claimed pH.  While Zhou discloses the addition of an acid to the solution to a pH of 4 or Zhou is not limited to this embodiment since the reference also discloses OR adding a water-soluble salt to an ionic strength of at least 20 millimolar (.020 M) (P16, L13).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Based upon the fact that Zhou and Gusek similarly teach preparing and utilizing aqueous dispersions of citrus fibers in foodstuff (Zhou: P1, L7-9 and P25, L30-P27, L18) as well as dissolving NaCl and CaCl2 in the aqueous preparation (Gusek: P9, L28-33 and Zhou: P18, L13-16), and Zhou discloses the introduction of the water-soluble salt alters the surface charge of the colloidal particles and stabilizes the final product (P18, L24-P19, L6), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges of ionic strength and pH, including the instantly claimed ranges, from the ranges disclosed in the prior art references with the expectation of successfully preparing a functional product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the o099rganization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793